IN THE COURT OF CR.IMINAL APPEALS OF TENNESSEE
AT NASHVILLE
Assigned on Briefs July 18, 2018

KATHERINE LOUISE HOLMES v. STATE OF TENNESSEE

Appeal from the Criminal Court for Davidso_n County

 

 

No. 2012-A-90 Mark Fishburn, Judge F l L E D
AUG 0 7 2018
N°‘ M2017'01479'CCA'R3'PC C|erk of the Appellate Courts
Rec'd By

 

 

 

 

The petitioner, Katherine Louise Holmes, appeals the denial of her petition for post-
conviction relief, Which petition challenged her 2012 conviction of attempted first degree
murder, alleging that she Was deprived of the effective assistance of counsel at trial.
Discerning no error, We affirm the denial of post-conviction relief.

Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which JOHN
EvERETT WILLIAMs, P.J., and RoBERT H. MoNTGoMERY, JR., J.-, joined.

J esse Lords, Nashville, Tennessee, for the appellant, Katherine Louise Holmes.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Janice Norman,
Assistant District Attorney General, for the appellee, State of Tennessee.

OPINION

A Davidson County Criminal Court jury convicted the petitioner of one
count of attempted first degree murder, and the trial court imposed a Range l sentence of
22 years’ incarceration This court affirmed both the conviction and sentence on direct
appeal, and our supreme court denied the petitioner’s application for permission to
appeal. See State v. Katherine Louise Holmes, No. M2014-00420-CCA-R3-CD, slip op.
at l (Tenn. Crirn. App., Nashville, July 13, 2015), perm. app. denied (Tenn. Oct. 15,
2015)

“This case arose after the [petitioner], who was in the midst of divorce
proceedings, convinced Barry Haslip to shoot her husband, the victim.”1 Id., slip op. at 2.
After exchanging daily text messages with the petitioner wherein the petitioner
proclaimed her love for him and asked him to “handle” the victim, Mr. Haislip met with
the petitioner in-person, and she asked Mr. Haislip to “‘take care oF the victim.” Mr.
Haislip ambushed the victim while the victim and the petitioner were completing their
custody exchange and shot the victim once in the back of the head using his grandfather’s
revolver. See id., slip op. at 2-4. This court provided a succinct summary of the proof in
its discussion of the sufficiency of the convicting evidence:

[T]he [petitioner] and Mr. Haslip had a conversation about
killing the victim. This discussion occurred less than two
weeks before a scheduled hearing to impose a temporary
parenting plan regarding custody of the [petitioner’s] and the
victim’s children. Mr. Haslip testified that on the day before
the shooting the [petitioner] informed him that her custody
battle was not going well, and Mr. Akers testified that the
temporary parenting plan was almost certain to be
unfavorable for the [petitioner]. The [petitioner] asked Mr.
Haslip if he had a gun. She drove [Mr. Haslip] to the
apartment complex and identified where and when the
shooting should take place. She told him what to wear and
where to position himself to shoot the victim. She also
described the car that the victim would be driving so that Mr.
Haslip could identify the person that he was supposed to
shoot. When Mr. Haslip expressed reservation about the
shooting and wanted to delay it, the [petitioner] said that it
had to occur as scheduled because she did not know where
the victim would be later and she would not have access to
him.

Ia'., slip op. at l6.

The petitioner filed a timely petition for post-conviction relief on July 26,
2016, alleging that her trial counsel performed deficiently by, among other things, failing
to “subject the [S]tate[’]s case to any meaningful, adversarial testing.” She asserted that,
without counsel’s deficient performance, the result of her trial would have been different.
Following the appointment of counsel, the petitioner filed an amended petition for post-

 

l This individual’s surname is spelled “Haslip” in this court’s opinion on direct appeal and

“Haislip” in both the indictment and the transcript of the evidentiary hearing We will utilize the latter
spelling in this opinion but not alter the spelling as it appears in quotations from the direct appeal opinion.

conviction relief, adding claims that trial counsel performed deficiently by, among other
things, failing to conduct an adequate investigation into the case and failing to adequately
prepare himself and the petitioner for the trial.2

At the evidentiary hearing,3 the petitioner testified that another professor at
the school she attended recommended that she hire trial counsel, who was also a
professor at the school, to represent her at trial. After meeting with trial counsel, she
hired him. The petitioner said that trial counsel told her that “he had taken several cases
to trial before” but that she found out during trial “that there had evidently only been one
and he had lost it.” She said that trial counsel never provided her with the discovery
materials and that, although they “set up times and stuff to meet,” they “would never end
up going over the case” and instead “were always going over other issues or other cases
that he was working on.” She Said that counsel showed her “some thumbnail pictures . . .
printed off on a page” and that he went “through text messaging phone records one time.”
She said that trial counsel never showed her the video recording of her pretrial statement
to the police. Of those few discussions they had about her case, the petitioner said “it
was all pretty straight forward.” She could recall only a single occasion where her case
had been the sole focus of their meeting In that meeting, trial counsel told her that “he
thought that [Mr. Haislip] was modeling his life after a Sons of Anarchy character.”

The petitioner testified that she made monetary payments to trial counsel in
addition to “doing work on his vehicle” and letting trial counsel borrow her vehicle. She
said that she also helped counsel with legal research for his other cases and “kinda/sorta”
acted as trial counsel’s “legal assistant.” The petitioner claimed that she also acted as an
investigator on her own case, explaining, “[Trial counsel] Was kind of using me as an
investigator and stuff, because with my job, that was my line of work, so the only work
that was brought in on my case was me coming up with ideas . . . .”

The petitioner testified that she had always intended to testify on her own
behalf but that trial counsel did not prepare her to testify. She said that he did not subject
her to cross-examination or discuss her potential testimony. The petitioner recalled that,
after revoking her bond, the trial judge ordered trial counsel to show the video recording
of her statement. She insisted, however, that she “[d]idn’t get to watch the entire thing.”

The petitioner testified that trial counsel failed to interview either the victim
or Mr. Haislip prior to trial. She said that, when she asked about obtaining Mr. Haislip’s
medical records, trial counsel told her “that it wouldn’t be pertinent to the trial.” She said

 

We have included only those claims raised by the petitioner on appeal.
The evidentiary hearing was conducted on April ll and May 4, 2017.
_3_

that she told trial counsel that Mr. Haislip had “pretended both to be part of a motorcycle
gang and to be working undercover law enforcement.”

The petitioner acknowledged that she had two cellular telephones at the
time of the offense and that one of them was a Tracfone she had purchased at Walmart
“about two to three months prior to the shooting” to act as a “back-up phone in case”
something happened to her other cellular telephone. She used the Tracfone to contact
Mr. Haislip. The petitioner said that, as far as she knew, trial counsel did not send either
cellular telephone for forensic examination. She testified that “[t]he other only thing
that” she “ever saw was a manually typed transcript” from Mr. Haislip’s telephone “and
some copies of phone records that were never authenticated or checked in, it was never
anything official.”

The petitioner testified that trial counsel did not attempt to prevent the trial
court’s revoking her bond and instead made only “a verbal protest” when the trial court
indicated an intent to revoke her bond during trial.

During cross-examination, the petitioner acknowledged that she had spent
more than a year studying criminal justice and that she had held positions in loss
prevention at four different retail establishments before being charged in this case.
Despite her familiarity with the criminal justice system, the petitioner did not ask to see
the police reports about the shooting and did not ask to review the statement she had
provided to the police. The petitioner said that she met with trial counsel two to three
times a week during the seven months between her arraignment and her trial. She
insisted, however, that they did not have “a standard attorney/client relationship,”
explaining,

He was also my instructor and he was also going into it
somebody like I trusted him, viewed as a friend, like I was
around his family; he was around my family; he was at my
parents’ house; I would go to his house; I met his wife, his
kid; l worked on his car. . . . [I]t wasn’t a standard
relationship, professional, you know, meeting in the office
and that’s that.

The petitioner acknowledged that, after the trial, she “was mad at
everybody” and had asked “if people don’t do their job and they don’t do it right, is there
steps that you can take, can you file complaints[?]” She said that she did not “think” she
had “ever talked about suing the judge or the D.A.” but that she had wanted to sue
“individual people” who she claimed had committed perjury. She said that, as part of her
duties in her job at CVS, she was able to “pull [Mr. Haislip’s] purchases,” but she said

_4_

that she could not remember whether she had asked one of the pharmacists to access Mr.
Haislip’s prescription records. She said that she did recall that Mr. Haislip came to the
CVS to pick up “either Adderall or Ritalin, something for A.D.D.” and that she thought
Mr. Haislip’s having “a mental deficiency of some sort” would have been helpful to her
case and that she mentioned as much to trial counsel.

When asked what she believed to be the theory of defense at trial, she
replied, “My concept of my defense was that I was innocent and that everything was
going to Work out and be okay. . . . I was gonna get up and testify and everybody was
gonna tell the truth and it was gonna be some great thing, and it wasn’t.” She insisted
that “[p]eople lied about the phones, about the phone records” and that “[p]eople lied to
the police initially to focus the police’s attention.” She said that “there was all sorts of
things that didn’t come out properly” and cited as an example the victim’s divorce
attorney’s testimony “about a hearing we had.” The petitioner claimed that the police
“lied about the cell phone and where the cell phone was found and how it was found and
the information that was in the cell phone, all those things.” She said that she believed
her personality and her character would prevail over Mr. Haislip’s.

When confronted with the fact that trial counsel’s motion to obtain Mr.
Haislip’s medical records was denied, the petitioner still insisted that trial counsel was at
fault for failing to properly use Mr. Haislip’s potential mental illness. When confronted
with the fact that both of her cellular telephones were subjected to forensic examination,
the petitioner nevertheless complained that trial counsel “didn’t use it like he should have
because he could have used it to prove that the phone Was messed with, so if he had the
records and if he had gone after those records, . . . the phone would have never been an
issue in the first place.”

Upon questioning by the court, the petitioner clarified that she was not
suggesting that the texts purportedly between her and Mr. Haislip were manufactured but
that some of the text messages are missing, “as though it’s taken out of context.” She
maintained that she had “never deleted anything from it.”

Trial counsel testified that he was licensed to practice law in 2010 and that,
in addition to his law practice, he worked as an instructor at “Daymar” teaching, among
other things, torts, family law, civil procedure, and criminal procedure. He said that,
prior to the petitioner’s trial, he had represented several clients in criminal court and that
he had participated in two jury trials. He said that the head of the criminal justice
department at Daymar contacted him about “a student who had been implicated in a
shooting . . . and needed to speak to a lawyer.” He said that the professor asked him to
handle the case, and he agreed to speak to the petitioner. Trial counsel testified that he
told the petitioner during their initial meeting that he had only been practicing law since

_5_

2010 and that he would not be offended if she wanted to hire an attorney with more
experience According to trial counsel, the petitioner “said, no you’re my guy, l’m
staying with you.”

Trial counsel testified that he went with the petitioner when she turned
herself in to the police and that he immediately moved the trial court to reduce the
petitioner’s bond. The petitioner’s bond was reduced, and she was later released on
bond. He said that following the petitioner’s release, the two met several times at his
office. Trial counsel said that he

always kind of got the impression that [the petitioner] viewed
the pretrial and the trial as a mere forrnality; she believed that
she was not guilty; she believed that she would be found not
guilty; she believed that it didn’t matter what happened prior
to the trial because the trial was going to go her way and
nothing would change that,

Trial counsel maintained that “[i]t was always difficult to get her to concentrate, to stay
on point.” He said that “she would want to talk about other things,” that she often talked
about suing people, and that she had asked in particular whether she could sue the
prosecutor, the trial judge, and Mr. Haislip. Trial counsel recalled that on those occasions
When the petitioner’s boyfriend came to their meetings, “he was ready to go after five
minutes, he didn’t want to be there.”

Trial counsel said that he attempted to provide the petitioner with discovery
materials, giving her things during their meetings, but that he often found those things on
his desk after she left. He testified that “[s]he would read through the discovery, but
again, she didn’t think it mattered, she didn’t care, she was gonna be found not guilty, she
believed she was gonna be found not guilty.” He said that he spent a good deal of time
familiarizing himself with the discovery materials and that, as a result, he “knew that case
as well as anybody could.”

Trial counsel said that he did “[n]ot really” consider sending the
petitioner’s Tracfone for forensic examination because even if he “could have shown that
the messages were deleted,” he could not have shown “who deleted them.” He testified
that, in his opinion, “it didn’t matter if she had used the phone to ca11 someone else, she
was planning on testifying, and if it became an issue, she’s gonna testify to it.” Trial
counsel said that the theory of defense was that the petitioner wanted Mr. Haislip to help
her financially and to “help with digging up dirt” that could be used in her divorce and
that he had misconstrued her pleas for help. He said that, if Mr. Haislip denied that, he
intended to “bring in character witnesses, people who knew both of them, and let them

_5_

53

talk [a]bout people’s character. Trial counsel maintained that, because the petitioner’s
“character was going to be better than [Mr. Haislip’s], that was the theory of the defense,
who do you believe, her or him.”

Trial counsel said that he did not attempt to speak with the victim because
he “had just been shot in the head.” He recalled that he “spoke to [the victim’s father] at
one point and he wasn’t going to allow [trial counsel] anywhere near” the victim. Trial
counsel testified that he cross-examined the victim “quite extensively when he was on the
witness stand, but [the victim] didn’t remember a lot that happened that day, he had been
shot in the head.” Trial counsel said that, prior to trial, he interviewed all of the witnesses
he intended to present as well as some of the witnesses for the State. He recalled that Mr.
Haislip’s attorney “wasn’t comfortable letting his client talk to” trial counsel.

Trial counsel recalled that the Friday before trial, he learned that the
petitioner’s boyfriend “was investigated criminally for stealing from CVS” and that the
petitioner had been implicated Trial counsel said that if the information about that
investigation came to light at trial, “it was gonna be bad.” He said that the existence of
the investigation limited the evidence he could present regarding the petitioner’s good
character.

During cross-examination, trial counsel reiterated that the discovery
materials were “always available” to the petitioner and that he made copies of the
materials and gave them to the petitioner but that she often left them at his office. Trial
counsel acknowledged that he did not subpoena Mr. Haislip’s medical records but said
that he “filed a motion asking the Court to order that they be given to us.” The trial court
denied the motion. Trial counsel conceded that he did not ask for funds to hire an
investigator and that he “did a good bit of” the investigating himself and that his
paralegal assisted in the investigation

Trial counsel said that he attempted to cross-examine Mr. Haislip about
some of his more outlandish prior statements but that the trial court would not allow it.
He said that he elected not to present witnesses to testify about the petitioner’s good
character after the court ruled that “if anyone testified on her behalf as a character
witness,” the State could ask those witnesses whether “they were aware that she was
under investigation for . . . ‘running a theft ring of some sort.”’ He said that the ruling
“really limited what we could do in terms of bringing witnesses in to testify to one
person’s character or the other.” He said that “if any one of those witnesses had gotten
on the witness stand,” he would have been hard-pressed to limit their testimony to Mr.
Haislip’s character because “they were so completely gung ho to testify for her, to testify
to her character.” Had they done so, “the jury would have heard that she was under

_7_

investigation.” He ultimately concluded that “the risk of [the jury’s] hearing that she was
being investigated for further criminal activity was too great.”

Trial counsel conceded that he had not asked the trial court for funds to
have the cellular telephones forensically examined, saying, “I never really understood
what she was hoping to prove with the phones, other than what had already been done.
The phones had been tested.” He said that he did not move for dismissal of the case
pursuant to State v. Ferguson based upon the deletion of text messages from the
petitioner’s Tracfone.4 He said that the deletion of the text messages was irrelevant.

Nashville attorney Rich McGee, who was qualified as an expert in criminal
defense, testified that he represented Mr. Haislip, who was also charged with attempted
first degree murder. Mr. McGee successfully sought to have Mr. Haislip’s trial severed
from the petitioner’s. He said that he had reviewed all of the discovery materials in the
case and that he attended “a good portion of” the petitioner’s trial. Mr. McGee recalled
that trial counsel had asked to speak with Mr. Haislip prior to trial and that he Would not
allow him to do so. He said that he had no independent recollection of having received a
request for Mr. Haislip’s medical records but that he did recall the trial court’s having
denied such a motion. Mr. McGee said that, in any event, he would have fought to
prevent trial counsel from obtaining Mr. Haislip’s medical records.

Mr. McGee testified that trial counsel “had a tough case,” particularly
because the petitioner’s “demeanor, her nonverbal body language all completely
confirmed what Mr. Ha[i]slip was saying, that she is a strong woman and he is a weak
man.” He said that trial counsel “had a difficult client,” adding, “Sometimes our worst
witnesses are the persona that is generated by our own clients.”

The victim, who was still married to the petitioner at the time of the
hearing, testified that trial counsel did not attempt to contact him prior to the petitioner’s
trial. He also testified that the petitioner had contacted him from a telephone number that
was not her normal number “two, maybe three or four” times, possibly in June, and that
she had texted him from that number “[a] dozen, two dozen” times prior to the shooting.
He had “no idea” whether the number from which the petitioner called was associated
with the Tracfone discussed during the petitioner’s trial. The victim said that he still
owned the cellular telephone that he was using at the time of the shooting He said that

 

4 In State v. Ferguson, our supreme court “explained that the loss or destruction of potentially

exculpatory evidence may violate a defendant's right to a fair trial.” State v. Merriman, 410 S.W.3d 779,
784 (Tenn. 2013) (citing State v. Ferguson, 2 S.W.3d 912, 915-16 (Tenn. 1999)).

_g-

neither the old text messages nor any record of that number would still exist on the
phone.

At the conclusion of the hearing, the post-conviction court took the case
under advisement. ln the written order denying relief, the post-conviction court
concluded that “the evidence shows that trial counsel interviewed all of the witnesses but
Mr. Haislip and Mr. Holmes” and “that trial counsel attempted to speak to Mr. Haislip,
but was denied access to him by his attorney.” The court also found that, despite not
being able to interview Mr. Haislip prior to trial, “trial counsel was able to get Mr.
Haislip to admit most, if not all, of the evidence bearing on his credibility as a Witness.”
The court found tha , “[a]lthough trial counsel did not reach out to [the victim], trial
counsel was aware that [the victim] did not remember anything about the incident itself
which was borne out by his” testimony both at trial and at the evidentiary hearing.

As to the petitioner’s claim that trial counsel’s failure to interview the
victim resulted in his not learning that the petitioner had texted the victim from the
Tracfone, the post-conviction court concluded that “this evidence was presented to the
jury” through the petitioner’s testimony and “circumstantially corroborated” by Detective
Corey Wall, who confirmed that the Tracfone contained a stored contact number for the
victim. As to the petitioner’s claim that trial counsel performed deficiently by failing to
have the Tracfone forensically examined and by failing to make a Ferguson motion
relative to the deleted text messages, the post-conviction court found that the petitioner
“failed to present clear and convincing evidence that the forensic analysis would produce
any potentially exculpatory evidence.” The court observed that the petitioner bore the
burden of producing at the evidentiary hearing the evidence that she claimed should have
been presented at trial. The court also observed that “the evidentiary value of any texts
not presented Was insufficient” to impact the results of the petitioner’s trial.

The post-conviction court determined that trial counsel did not perform
deficiently by not obtaining copies of Mr. Haislip’s medical records, observing that the
record established that trial counsel did request the records and that the request was
denied by the trial court. The court also noted that Mr. Haislip admitted that he had been
diagnosed with attention deficit disorder and severe dyslexia. Similarly, the court
rejected the petitioner’s claim that trial counsel performed deficiently by failing to
challenge the revocation of her bond, observing that “trial counsel did contest revoking
her bond, but was unsuccessful.”

The post-conviction court concluded that the petitioner had correctly stated
that trial counsel had failed to request funds to hire an investigator, but she also had failed
to “indicate any evidence that would have been discovered by the private investigator that
was not revealed in discovery or in the defense’s own investigatory efforts.” The court

_9_

also concluded that, despite the petitioner’s assertion to the contrary, her testimony at the
evidentiary hearing suggested tha “she and trial counsel had multiple substantive
discussions about the case.”

In this timely appeal, the petitioner asserts that the post-conviction court
erred by denying post-conviction relief, reiterating her claim that she was deprived of the
effective assistance of counsel at trial and arguing that trial counsel failed to adequately
communicate with her and failed to adequately investigate the case and develop a trial
strategy. The State contends that the post-conviction court did not err.

We view the petitioner’s claim with a few well-settled principles in mind.
Post-conviction relief is available only “when the conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103. A post-
conviction petitioner bears the burden of proving his or her factual allegations by clear
and convincing evidence. Id. § 40-30-110(f). On appeal, the appellate court accords to
the post-conviction court’s findings of fact the weight of a jury verdict, and these findings
are conclusive on appeal unless the evidence preponderates against them. Henley v.
State, 960 S.W.2d 572, 578-79 (Tenn. 1997); Bates v. State, 973 S.W.2d 615, 631 (Tenn.
Crim. App. 1997). By contrast, the post-conviction court’s conclusions of law receive no
deference or presumption of correctness on appeal. Fields v. State, 40 S.W.3d 450, 453
(Tenn. 2001).

Before a petitioner will be granted post-conviction relief based upon a
claim of ineffective assistance of counsel, the record must affirmatively establish, via
facts clearly and convincingly established by the petitioner, that “the advice given, or the
services rendered by the attorney, are [not] within the range of competence demanded of
attorneys in criminal cases,” see Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975), and
that counsel’s deficient performance “actually had an adverse effect on the defense,”
Strickland v. Washington, 466 U.S. 668, 693 (1984). In other Words, the petitioner “must
show that there is a reasonable probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different. A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” Id. at 694. Should the
petitioner fail to establish either deficient performance or prejudice, he is not entitled to
relief. Ia’. at 697; Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). Indeed, “[i]f it is
easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,
. . . that course should be followed.” Strickland, 466 U.S. at 697.

When considering a claim of ineffective assistance of counsel, a reviewing
court “begins with the strong presumption that counsel provided adequate assistance and
used reasonable professional judgment to make all significant decisions,” Kena’rick v.

_10_

State, 454 S.W.3d 450, 458 (Tenn. 2015) (citing Strickland, 466 U.S. at 689), and “[t]he
petitioner bears the burden of overcoming this presumption,” id. (citations omitted). We
will not grant the petitioner the benefit of hindsight, second-guess a reasonably based trial
strategy, or provide relief on the basis of a sound, but unsuccessful, tactical decision
made during the course of the proceedings Adkins v. State, 911 S.W.2d 334, 347 (Tenn.
Crim. App. 1994). Such deference to the tactical decisions of counsel, however, applies
only if the choices are made after adequate preparation for the case. Cooper v. State, 847
S.W.2d 521, 528 (Tenn. Crim. App. 1992).

In our view, the record fully supports the denial of post-conviction relief in
this case, Trial counsel’s accredited testimony establishes that he met with the petitioner
frequently during the seven months preceding the trial and that he interviewed all
relevant witnesses except the victim and Mr. Haislip. As to Mr. Haislip, both trial
counsel and Mr. McGee testified that Mr. McGee prevented trial counsel from
interviewing Mr. Haislip. As to the victim, trial counsel testified that the victim’s father
would not allow him to interview the victim, and, in any event, the record establishes that
the victim had little or no memory of the shooting. Moreover, the petitioner grossly
overestimates the probative value of any testimony the victim might have offered
regarding the Tracfone. As is noted in this court’s opinion on direct appeal, the petitioner
testified at trial that she had used the Tracfone to contact the victim, and other testimony
established that the victim’s contact information was saved in the Tracfone. Trial
counsel’s accredited testimony also establishes that he attempted to provide the petitioner
with discovery materials and to engage with her about the case but that she often left
discovery materials behind in his office and appeared unconcerned about the pretrial
procedure. lmportantly, the petitioner failed to present any fact of consequence or any
potential evidence that trial counsel might have discovered with further investigation

The petitioner claims that trial counsel failed to develop a trial strategy, but
trial counsel’s accredited testimony establishes that he developed a trial strategy based
upon the theory that Mr. Haislip had misconstrued the petitioner’s requests that he help
her during her divorce as a request that he kill the victim, Trial counsel testified that he
intended to make the case about the credibility of Mr. Haislip and the petitioner. His
strategy was first hampered by the trial court’s refusal to permit him to offer evidence of
some of Mr. Haislip’s more outrageous boasts. His ability to bank on the petitioner’s
credibility was further hampered when, on the eve of the petitioner’s testifying at trial, it
became clear that the petitioner had been implicated along with her then-boyfriend in the
running of “‘a theft ring of some sort.”’ Under the circumstances, trial counsel developed
a reasonable, albeit unsuccessful trial strategy, and this court will not second-guess
counsel’s decision

Accordingly, the judgment of the post-conviction court is affirmed.

_11_

_12_

 

JAMES CURWOOD WITT, JR., JUDGE